DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 and supplemental amendment dated 18 August 2022 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Myers-Payne on 31 August 2022.
The application has been amended as follows: 
 	Amend claim 7 as follows:
A method for producing a melt-molded article comprising a resin composition comprising a saponified ethylene-vinyl ester-based copolymer and nylon 6-based polyamide, the method comprising
a process of contacting the nylon 6-based polyamide with water having a temperature of 20 to 60 ºC for 10 minutes to 24 hours;
wherein ε-caprolactam is contained in the resin composition at a concentration of 10 to 200 ppm;
wherein a ratio of the amounts in weight of the saponified ethylene-vinyl ester-based copolymer to the nylon 6-based polyamide (saponified ethylene-vinyl ester-based copolymer : nylon 6-based polyamide) in the resin composition is from 50:50 to 90:10; 
mixing the saponified ethylene-vinyl ester-based copolymer and nylon 6-based polyamide;
to form a resin composition having a water content of greater than 0.15% by weight to 1% by weight; and
melt-molding the resin composition having a water content of greater than 0.15% by weight to 1% by weight to form the melt-molded article.

Amend claim 9 as follows:
The method for producing a melt-molded article according to claim 7, wherein the amount of ε-caprolactam contained in the resin composition is reduced to 10 to 200 ppm 

	Amend claim 10 as follows:
The method for producing a melt-molded article according to claim 8, wherein the amount of ε-caprolactam contained in the resin composition is reduced to 10 to 200 ppm 

Allowable Subject Matter
Claims 7-10 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the previously cited prior art  does not provide sufficient guidance for the recited process, specifically obtaining both the recited amount of caprolactam and water in the molding resin composition as required by claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764